870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Plaintiff-Appellant,v.William DOLINGER, Petersburg City Jail, Defendants-Appellees.
No. 88-7845.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1989.Decided March 6, 1989.

Troussant Delano Lett, appellant pro se.
Dana B. Sykes, Hirschler, Fleischer, Weinberg, Cox & Allen), for appellees.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Troussant Delano Lett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Lett v. Dolinger, C/A No. 88-419-R (E.D.Va. Dec. 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Lett's motion for the appointment of counsel in light of our view of the issue presented.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984)